Citation Nr: 1427416	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service connected major depressive disorder and general anxiety disorder.
 
2.  Entitlement to an initial compensable rating for service-connected eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from January 2003 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In February 2012, the Board remanded the claims for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's major depressive disorder and general anxiety disorder is not shown to have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's eczema is shown to have been productive of complaints of itching, with flare-ups during exercise, but not symptoms that involve at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for major depressive disorder and general anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9434 (2013).

2.  The criteria for an initial compensable evaluation for service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 ); 38 C.F.R. §§ 4.1-4 .16, 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations

The Veteran essentially contends that increased initial evaluations are warranted for her service-connected major depressive disorder and general anxiety disorder, and eczema. 

Additional VA medical evidence has been received since the most recent supplemental statement of the case, dated in October 2012.  This evidence has not been reviewed by the agency of original jurisdiction (RO), however, this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  Accordingly, a remand for RO consideration is not required.  

In May 2008, the Veteran filed her claims for service connection.  In August 2008, the RO granted service connection for major depressive disorder and general anxiety disorder, evaluated as 10 percent disabling, with an effective date of May 17, 2008, and eczema, evaluated as noncompensable, with an effective date of May 17, 2008.  The Veteran appealed the issues of entitlement to increased initial evaluations.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

A.  Major Depressive Disorder and General Anxiety Disorder

The Veteran's major depressive disorder and general anxiety disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9434, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32). 

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, global assessment of functioning (GAF) scores ranging from 51 to 60 indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Carpenter; Richard. 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

With regard to the history of the disability in issue, the Veteran's service treatment records include a December 2004 report which notes anorexia nervosa, restricting type, a panic disorder without agoraphobia, and depression.  The Veteran reported a history of anxiety and panic attacks beginning at about age 6.  In April 2007, she reported striking a pedestrian while driving.  Reports dated the following month indicated an increase in psychiatric symptoms, with use of restoril, and Zolpidem (Ambien).  In November 2007, she was hospitalized for about one week after ingesting 30 to 40 Ambien tablets.  The initial assessments were Ambien overdose, and depression with suicidal ideation.  There were Axis I diagnoses of rule out posttraumatic stress disorder (PTSD), and rule out major depressive disorder.  See 38 C.F.R. § 4.1 (2013).  

The medical evidence for consideration consists of VA and non-VA reports, dated between May 2008 and 2012.  

A QTC psychiatric examination report, dated in June 2008, shows that the Veteran reported that she was living with her husband and stepson, and that she was working as a receptionist with a technology company.  She reported the following: she had a history of depression beginning in 2004 related to concern over weight gain.  Prior to her November 2007 hospitalization, she had depression and anxiety, and she was cutting herself.  She has been receiving counseling since her separation from service, and she has been doing well since her November 2007 hospitalization.  The report notes the following: she was able to socialize with others.  Her family life was "okay."  She was going to school, and feels she is fully functional and almost back to normal, except for mild episodic symptoms, providing evidence against her claim.  For example: she typically went to the gym in the morning, then went home and went to work, returned home again, and then went to school, five days per week.  She was going to dental school to become a dental assistant.  

On examination, the Veteran was well-nourished.  Behavior was mildly guarded, "but overall she was okay."  She was cooperative, without hostility or agitation.  Speech was within the normal range.  Mood was "fine."  Affect was mildly restricted but mostly appropriate.  Form of thought was linear and goal-directed.  She had no thoughts of hurting herself, or anyone else.  There was no flight of ideas.  There was no psychosis.  She was alert and oriented times four (person, place, time and date).  She recalled three out of three items immediately, and at five minutes.  She did serial-7s with some effort.  Concentration was "okay."  The Axis I diagnoses were major depressive disorder, recurrent, mild symptoms, without psychotic features, doing well on medications, generalized anxiety disorder with panic attacks, better on medications, and anorexia nervosa, restricting type, stable.  Her anxiety and depression were noted to be interrelated.  

The Axis V diagnosis was a GAF score of 70.  The examiner stated that the Veteran's depression and anxiety symptoms seem to be doing better on medications, and that she is fully functional and did not report any acute problems.  Her anorexia also seems to be somewhat related to depression, since she first became anorexia after she got concerned about her weight and got depressed.  Her cutting behavior (a problem that the Board has taken special consideration of) was stable.  

Overall, it is important for the Veteran to understand that this report provides evidence against this claim.

A report from D.A.W., dated in May 2012, states that the Veteran had three counseling sessions for anxiety, depression, and PTSD, between October and December of 2010, and that "she appeared to be vested in her short treatment."

VA progress notes show that the Veteran received several treatments for psychiatric symptoms in January 2009, during which time she complained of nightmares, hyperarousal, anxiety, and depression.  She reported that she had resigned from her job as a receptionist so that she could focus on school, and because she expected to have a child soon (she was noted to be pregnant, and therefore not to be taking any medications).  She was noted to deny suicidal or homicidal ideation, to be alert and oriented to person, time, place and situation, and to be casually and appropriately dressed.  Speech had a normal rate and tone.  Thought processes were linear and direct.  Thought content was logical.  Insight was fair.  Attention and concentration were WNL (within normal limits).  Recent and remote memory were within normal limits.  She was afforded several GAF scores of 58 and 60, providing more evidence against this claim.

The Board finds that the claim must be denied.  After reviewing the totality of the evidence, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's major depressive disorder and general anxiety disorder.  The medical evidence clearly indicates no more than a mild disorder with limited impact on the Veteran's ability to stay employed.  

In this regard, the Veteran was apparently working full-time in 2008, until she resigned to focus on school, and to have a child (not because of his service-connected problem).  Her GAF scores have ranged between 58 and 70, which are representative of mild to moderate symptomatology.  However, the QTC examination report shows that the examiner assigned a GAF score of 70.  In any event, she has always been found to be alert and oriented, with normal speech, and there is little to no evidence of such symptoms as hallucinations or delusions, deficiencies in speech or thought processes, memory impairment, audio or visual hallucinations, or suicidal or homicidal ideation.  There is no evidence of psychotic symptoms.  The findings include, but are not limited to, orientation within normal limits, no current delusions, hallucinations, or obsessional rituals, appropriate thought processes, fair insight, and no memory impairment.  There is evidence of panic attacks and depression.  The QTC examiner concluded that the Veteran's depression and anxiety symptoms seem to be doing better on medications, and that she is fully functional and did not report any acute problems.  The Veteran apparently quit her job in late 2008 due to a desire to focus on school, and to have a child, and internal correspondence from the RO indicates that the Veteran is currently a VA employee (discussed infra).  Accordingly, overall, the Board finds that the evidence is insufficient to show that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, chronic sleep impairment; or mild memory loss, and the criteria of an initial evaluation in excess of 10 percent have been met.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).   

In this regard, if the problem becomes worse, she is welcomed to reapply for benefits but, in summary, there is no medical evidence to show that the Veteran has major depressive disorder and general anxiety disorder symptoms of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of the currently assigned 10 percent under DC 9434 at this time or during the appeal period.  The Board therefore finds that the criteria for an initial evaluation in excess of 10 percent for major depressive disorder and general anxiety disorder have not been met, and that the claim must be denied.  See 38 C.F.R. § 4.7.

B.  Eczema

The Veteran asserts that she is entitled to an initial compensable evaluation for her eczema.  She argues that she has used corticosteroids with little result, and that she must avoid activities that are related to her flare-ups, such as running, because there is no cure for her condition.  She argues that her symptoms can be embarrassing, and that they prevent her from wearing shorts, sandals, or short sleeves at times.  She reports having symptoms that include itching and bleeding of her scalp.  See Veteran's appeal (VA Form 9), received in December 2008, Veteran's statement, dated in March 2012.

With regard to the history of the disability in issue, the Veteran's service treatment records show that in 2005, she was treated for eczema on her lower legs and eyelids, with use of steroid creams.  The reports also note folliculitis.  Private treatment records dated during active duty note the use of topical corticosteroids and Protopic for skin symptoms of the lower legs and left eyelid.  See 38 C.F.R. § 4.1.

The Veteran's eczema has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  Under 38 C.F.R. § 4.118, DC 7806, a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period. 

A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Id.  

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118 (2013); 67 Fed. Reg. 49590 -49599 (July 31, 2002).  Those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria.  Because VA received the Veteran's increased compensation claim prior to October 23, 2008, and she has not requested consideration under the new criteria, the Board is not required to consider these revisions in deciding her claim.  65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  In any event, the criteria for rating dermatitis or eczema under Diagnostic Code 7806 were not changed by the October 2008 amendments.  

The medical evidence for consideration consists of VA and non-VA reports, dated between May 2008 and 2012.  

A QTC examination report, dated in May 2008, shows that the Veteran reported a four-year history of skin disease in areas that are exposed to the sun, including the head and the legs, but not the face, hands, or neck.  She reported having constant symptoms at the legs, back of the head, and elbows.  She reported having exudation, itching, shedding, crusting, and redness.  She denied ulcer formation.  She stated that she had not undergone any treatment in the last 12 months, and that she did not have a history of light or electron-beam therapy for her condition, but that she had used steroid creams and lotions.  She stated that she was able to brush her teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress herself, take out the trash, walk, shop, garden, and push a lawn mower.  She reported working as a cashier.  On examination, there was eczema on the scalp and left leg, with crusting.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Skin lesions were 0 percent  of exposed areas.  Skin lesion coverage relative to the whole body was 1 percent.  The skin lesions were not associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  The extremities had no ulceration, edema, or stasis dermatitis.  The diagnosis portion of the report notes eczema on the back of the head, bilateral elbows, and bilateral legs.  There were recurrent eczematous patches reactive to medications at the back of the head, and eczematous patch on the left leg.  The effect of the conditions on her daily activity was minimal, apart from itching.  

Private treatment reports from Vitalogy, show that in October of 2009, the Veteran was treated for a rash on the left, thighs and stomach.  There were left-sided erythematous macular lesions grouped in a 7 x 5 centimeter (cm.) area, and smaller patches, 1.5 cm., at the bilateral lower legs.  The assessment was skin rash NOS (not otherwise specified).  She was provided with a medicinal cream.  In September 2011, she was treated for a two-year history of a flaking, dry scalp productive of puritis, which she described as a rash that comes and goes, and which worsens with activity.  The examiner noted that it was not present on the day of examination.  The report also notes a history of patches on the legs and elbows years ago that was fixed and resided with steroid cream.  The assessments were "psoriasis, likely," and vasomotor hypersensitivity.  She was provided with medication.  In September 2012, she was treated for a thigh rash related to running that was productive of itching.  It appears that there were pink macular patches on the scalp.  The assessment was exercise-induced urticarial vs. malaria rubra vs. vasomotor scalp psoriasis.   She was provided with medication.  

A January 2009 VA progress note shows that the Veteran denied having a persistent rash.  

The Board finds that the claim must be denied.  The evidence is insufficient to show that the Veteran's eczema is productive of symptoms that cover at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or that her condition requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  The May 2008 QTC examination report shows that the Veteran has eczema on the back of the head, bilateral elbows, and bilateral legs, and that her skin lesions covered 0 percent  of exposed areas, and that coverage relative to the whole body was 1 percent.  The Board therefore finds that the criteria for an initial compensable evaluation for eczema under 38 C.F.R. § 4.118, DC 7806 have not been met, and that the claim must be denied.  See 38 C.F.R. § 4.7.

C.  Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of 10 percent are provided for certain manifestations of the service-connected major depressive disorder and general anxiety disorder, which have been discussed.  A compensable evaluation is also provided for certain manifestations of the service-connected eczema, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe her disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that her disabilities have caused her to miss work, or that they have resulted in any hospitalizations following separation from service.  Internal correspondence from the RO indicates that the Veteran is currently a VA employee (discussed infra).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  She is apparently employed with VA.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted. 

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.  In this regard, in February 2012, the Board remanded the claims and directed that the Veteran be afforded new examinations.  Internal RO correspondence, dated between March and May of 2012, shows that the RO informed the Veteran that since she was a VA employee, she would have to receive her examination at a VA facility that was not a part of the local Veterans Healthcare System where she worked.  She was therefore scheduled for a VA examination at the Dallas VAMC.  However, in April 2012, the Veteran requested that her examination be rescheduled because of the distances involved.  In July 2012, the Veteran refused to attend an examination at the Dallas VAMC, stating that she did not have transportation, and that she would only attend an examination where she worked.  She was informed that her appeal would be processed as a "failure to prosecute" and she apparently agreed to this.  See VA Form 21-0820, dated in July 2012.  Under the circumstances, the Board will adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2013); Turk v. Peake, 21 Vet. App. 565, 569 (2008); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts an appellant at risk of an adverse adjudication based on an incomplete and underdeveloped record.).

In February 2012, the Board remanded these claims.  The Board directed that the Veteran be contacted and asked if she has been treated by private providers since 2008, and if so, she should complete the necessary consent and release forms so that VA can obtain the private treatment records for review; if possible, to expedite her claim, she should try to obtain and submit the records herself.  In a duty-to-assist letter, dated that same month, this was done.  No additional private treatment was identified.  The Board also directed that at attempt be made to obtain updated VA treatment records, if any.  Subsequently, VA progress notes, dated to 2012, were obtained and have been associated with the Veteran's VVA file.  Finally, the Board directed that the Veteran be scheduled for VA examinations.  However, as previously discussed, the Veteran is a VA employee, and in keeping with VA policy, she was scheduled for examinations out of the area under the control of her local VA Medical Center (VAMC).  An attempt to schedule examinations with the VA Central Texas Health Care System (CTHCS) resulted in CTHCS returning the request and directing the RO to schedule the Veteran for examinations at the Dallas VAMC.  The Veteran was accordingly scheduled for examinations at the Dallas VAMC, however, she refused to attend her examinations.  See July 2012 RO memorandum.  No further development is therefore warranted.   Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

An initial evaluation in excess of 10 percent for service-connected major depressive disorder and general anxiety disorder is denied.  

An initial compensable evaluation for service-connected eczema is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


